Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00707-CV

                          Melissa BROQUET and John Broquet,
                                     Appellants

                                            v.

                         WALTER MORTGAGE COMPANY,
                                  Appellee

                From the 229th Judicial District Court, Duval County, Texas
                               Trial Court No. DC-12-60-A
                       Honorable Robert Blackmon, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of appeal are taxed against appellant.

      SIGNED March 25, 2015.


                                             _________________________________
                                             Jason Pulliam, Justice